DETAILED ACTION
Status of the Application
1.	Applicant’s Response to the Election / Restriction Requirement and Amendment to the Claims filed September 19, 2022 are received and entered.
2.	Applicant has elected Species B, with traverse.  According to Applicant’s election, claims 13, 15 – 23, 43, 45 – 53, and 61 – 62 are withdrawn as being directed to non-elected species.  Claims 4 – 9, 26 – 27, 34 – 39, and 56 – 57 are cancelled.  Claims 1 – 3, 10 – 12, 14, 24 – 25, 28 – 33, 40 – 42, 44, 54 – 55, and 58 – 60 are pending and under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	Applicant’s Amendment to claims 61 and 62 has reduced the number of distinct species from 127 to 8.  These patentably distinct species are identified, based on the restriction requirement mailed July 21, 2022, as follows: A, B, C, D, E, F, G, and ABCDEFG.
5.	Applicant has elected Species B with traverse.  The reasons for traversal and the Examiner’s response are set forth below.  However, it is worth nothing that the Applicant has elected a single disclosed species and therefore has not alleged that any of the species can be grouped together as being indistinct from one another.  That is Applicant’s prerogative and their decision to elect only species B will be honored.
6.	On pages 9 and 10 of the Response, Applicant argues that because “claims 61 and 62 each recite features directed to each of species A, B, C, D, E, F, and G . . . these species are not mutually exclusive of one another.”
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  First, Applicant has elected species B, not species ABCDEFG.  Accordingly, this argument is irrelevant because it is directed to a non-elected species.
Second, Applicant’s reliance on MPEP §806.04(f) is misplaced as it is merely one example of when a restriction between species is appropriate, not a requirement for every restriction between species.
On page 4 of the Restriction/Election Requirement, the Examiner referred to MPEP §802.01(II) to explain that the disclosed species are related but distinct from one another.  This finding has not been disputed by the Applicant.
On page 5 of the Restriction/Election Requirement, the Examiner referred to MPEP § 806.05(d) which is directed to related inventions and subcombinations that are usable together.  The Examiner explained that while species A – G are related and may be usable together in species ABCDEFG, this combination would be distinct from each of the individual species A – G because either a different mitigation of the presence of external interference would result or the various components of species A – G would be weighted differently to provide the same mitigation of the presence of external interference.  This would result in each of the eight remaining species as having a different scope and separate utility.  These findings have not been disputed by the Applicant.
Since the Applicant did not address any of the articulated reasoning set forth in the Restriction/Election Requirement, Applicant’s arguments cannot possibly be considered persuasive.  Instead of addressing the reasons for the Restriction requirement, Applicant has decided to invent a new ground of restriction that the Office has not presented and has argued that instead.
Therefore, Applicant’s arguments are unpersuasive and the Restriction/Election Requirement and Election of Species B are FINAL due to Applicant failing to dispute any of the Examiner’s reasoning with regard to actual restriction requirement set forth with regard to the eight remaining species (A, B, C, D, E, F, G, ABCDEFG).
7.	On page 10 of the Response, Applicant argues that there is no search burden “because the burden to search and examine species ABCDEFG would necessarily include the burden for search and examination of species A, B, C, D, E, F, and G”.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  First, Applicant has elected species B, not species ABCDEFG.  Accordingly, this argument is irrelevant because it is directed to a non-elected species.
Second, due to Applicant’s election, it is clearly obvious to anyone with any skill in patent prosecution that a search for Species ABCDEFG would be significantly more burdensome than a search for Species B.
As set forth on page 7 in the Restriction/Election requirement, searching for Species B would likely occur in G01R23/00.  If the Examiner were to additionally be required to search for species A, C, D, E, F, and G, the search would greatly expand to include at least: G01R19/04, G01H13/00, G01R23/165, G06F3/04182, G01R33/0041, A61B5/74, G06F3/00, and G01R29/26.
It is clear that there is a significant burden to expand the search from being focused on elected Species B and G01R23/00 to include eight additional classification areas covering six additional distinct species to encompass species ABCDEFG.
Therefore, Applicant’s arguments are unpersuasive and the Restriction/Election Requirement and Election of Species B are FINAL.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 – 3, 10 – 12, 14, 24 – 25, 28 – 33, 40 – 42, 44, 54 – 55, and 58 – 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,093,060.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding claims 1 and 31, these entirety of the subject matter of these claims is required by claims 1 and 29 of U.S. Patent No. 11,093,060.  The only difference between the present claims and the claims of U.S. Patent No. 11,093,060 is that the present claims are broader due to the exclusion of the requirement of the “transient response”.
Accordingly, these claims are not patentably distinct from one another since claims 1 and 29 of U.S. Patent No. 11,093,060 would anticipate claims 1 and 31 of the present application.
Regarding claims 2 – 3, 10 – 12, 14, 24 – 25, 28 – 30, 32 – 33, 40 – 42, 44, 54 – 55, and 58 – 60, these claims are identical to, and would be anticipated by, claims 2 – 3, 9 – 11, 13, 24 – 28, 32 – 33, 29 – 41, 43, and 54 – 58 of U.S. Patent No. 11,093,060.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 12, 28, 31, 42, and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mani et al. (U.S. Pub. 2020/0201475).
Regarding claim 1, Mani teaches: a system (FIG. 1; paragraph [0021]; input deice 100) comprising:
a resistive-inductive-capacitive sensor (FIGS. 1, 2; paragraphs [0021], [0036]; input device 100 uses one or more of resistive, capacitive, inductive, etc., sensing technology within sensing device 240 in sensing region 120);
a driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency (FIG. 2; paragraphs [0059], [0063]; sensor driver 250 drives sensor electrodes 260.  The driving signals may be frequency shifted and are thus the driving signals inherently are provided at a driving frequency.  The “driver” is the portion of the sensor driver 250 that outputs driving signals to sensor electrodes 260);
a measurement circuit communicatively coupled to the resistive-inductive-capacitive sensor and configured to measure phase information and amplitude associated with the resistive-inductive-capacitive sensor (FIG. 2; paragraphs [0059], [0090], [0091]; the amplitude and phase of signals received by sensor electrodes 260 are measured or predicted by sensor driver 250 to determine display interference.  With regards to capacitive sensing, such interference causes an injected charge that causes an apparent capacitive coupling.  The “measurement circuit” is the portion of the sensor driver that measures amplitude and phase information from signals received by sensor electrode 260); and
a noise detection circuit communicatively coupled to the measurement circuit and configured to determine a presence of external interference in the system based on at least one of the phase information and the amplitude information (FIG. 2; paragraphs [0059], [0085], [0090], [0091]; sensor driver 250 generates an interference metric based on the display interference data and corrects for this interference to increase the accuracy of detecting inputs caused by an input object and ignoring interference.  The “noise detection circuit” is the portion of the sensor driver 250 that determines the interference metric so adjustments / corrections can be applied.  The interference is caused by the display portion of the device and is therefore external to sensing device 240).
Regarding claim 31, this claim is merely a method recitation of the functions elements set forth above with regard to claim 1.  Accordingly, the scope of the elements in this claim is virtually identical to the subject matter rejected above with regard to claim 1.  For these reasons, this claim is rejected for the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be provided in this action for purposes of brevity.
Regarding claims 12 and 42, Mani teaches: wherein the noise detection circuit is further configured to modify one or more operational parameters of the system in order to mitigate the presence of external interference (FIG. 2; paragraphs [0059], [0085], [0090], [0091], [0114]; as set forth above, the “noise detection circuit” portion of sensor driver 250 corrects for the interference metric to reduce interference.  This can be accomplished by subtracting the interference metric from sensing signals received by sensing electrodes 260.  This subtraction modifies the operational parameter of the received sensor signals in order to mitigate this external interference).
Regarding claims 28 and 58, Mani teaches: wherein the noise detection circuitry is further configured to estimate a magnitude of noise induced by the external interference (FIG. 2; paragraphs [0059], [0085], [0090], [0091], [0098], [0114]; as set forth above, the “noise detection circuit” portion of sensor driver 250 generates an interference metric based on the display interference data.  The interference may include values based on the amount [magnitude] of display interference).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2 – 3, 10 – 11, 14, 24 – 25, 32 – 33, 40 – 41, 44, and 54 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 1 and 31 above, and further in view of Brosnan (U.S. Pub. 2012/0105353).
Regarding claims 2 and 32, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the phase information as a function of the driving frequency.
However, Mani teaches that a model of the effects of the display signals on the sensor may be utilized for correcting for interference using a predicted interference metric based on the applied display signals (paragraphs [0091], [0102]).  In other words, Mani teaches using a model/profile to detect and correct interference.
In a related field of endeavor, Brosnan discloses: a method and device for reducing noise interference in a touchscreen system (Title; Abstract).
With regard to claims 2 and 32, Brosnan teaches: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the phase information as a function of the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted to avoid the harmonics of undesired noise signals at certain frequencies so that the amplitude of the undesired external noise signals becomes sufficiently small when driven at the adjusted drive frequency.  For example, if a display has a fundamental noise frequency of 15 kHz, strong interference is expected at 15 kHz, 45 kHz, 75 kHz, etc. [i.e., a phase of 30 kHz].  Adjusting the drive frequency to fall between these expected strong interference frequencies would cause the amplitude of the undesired external noise signals to be small and comparatively insignificant).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results.  More specifically, the teachings of a system that uses a model/profile to detect and correct for external noise relative to a touch sensor based on amplitude and phase information, as taught by Mani, are known.  Additionally, the teachings of a system that corrects for external noise relative to a touch sensor by calculating a phase and amplitude of expected noise and changing a driving frequency of the touch sensor to be out of phase with the expected noise to reduce the amplitude of expected noise, as taught by Brosnan, are known as well.  The combination of the known teachings of Mani and Brosnan would yield the predictable result of a system that uses a model/profile to detect and correct for external noise relative to a touch sensor by calculating a phase and amplitude of expected noise and changing a driving frequency of the touch sensor to be out of phase with the expected noise to reduce the amplitude of expected noise.  In other words, it would have been obvious to merely utilize the particular drive frequency correction of Brosnan of selecting a drive frequency that results in a smaller amplitude of noise based on a phase of the expected noise in order to provide an alternate means of reducing the effect of external noise/interference, as disclosed by Mani.  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield the aforementioned predictable results.
Regarding claims 3 and 33, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the amplitude information as a function of the driving frequency.
However, Mani teaches that a model of the effects of the display signals on the sensor may be utilized for correcting for interference using a predicted interference metric based on the applied display signals (paragraphs [0091], [0102]).  In other words, Mani teaches using a model/profile to detect and correct interference.
Additionally, Brosnan teaches: wherein the noise detection circuit is configured to determine the presence of external interference in the system based on a profile of the amplitude information as a function of the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted to avoid the harmonics of undesired noise signals at certain frequencies so that the amplitude of the undesired external noise signals becomes sufficiently small when driven at the adjusted drive frequency.  For example, if a display has a fundamental noise frequency of 15 kHz, strong interference is expected at 15 kHz, 45 kHz, 75 kHz, etc. [i.e., a phase of 30 kHz].  Adjusting the drive frequency to fall between these expected strong interference frequencies would cause the amplitude of the undesired external noise signals to be small and comparatively insignificant).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 10 and 40, Mani fails to explicitly disclose: wherein in a noise measurement phase: the driver is configured to drive a zero signal to the resistive-inductive-capacitive sensor; and the noise detection circuit is configured to monitor the amplitude information during driving of the zero signal to determine presence of external interference in the system.
However, Brosnan teaches: wherein in a noise measurement phase: the driver is configured to drive a zero signal to the resistive-inductive-capacitive sensor (paragraph [0048]; undesired external noise signal can be detected when drive signals are not provided [zero signal] by the touchscreen controller 100 to the touchscreen 90); and
the noise detection circuit is configured to monitor the amplitude information during driving of the zero signal to determine presence of external interference in the system (paragraph [0048]; when no driving signals [zero signal] are provided to touchscreen 90, an amplitude of an undesired external noise signal is measured and detected).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 11 and 41, Mani fails to explicitly disclose: wherein in the noise measurement phase the noise detection is configured to determine the presence of external interference in the system response to the amplitude information during driving of the zero signal exceeding a predetermined threshold amplitude.
However, Brosnan teaches: wherein in the noise measurement phase the noise detection is configured to determine the presence of external interference in the system response to the amplitude information during driving of the zero signal exceeding a predetermined threshold amplitude (paragraph [0048]; when no driving signals [zero signal] are provided to touchscreen 90, an amplitude of an undesired external noise signal is measured and detected.  It is determined whether external noise is sufficient to require correction by determining whether the amplitude of the external noise when drive signals are not provided [zero signal] is sufficiently small [threshold].  When the amplitude of the external noise is above a “sufficiently small” threshold, the drive signal frequency is changed to compensate for excessive noise).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 14 and 44, Mani fails to explicitly disclose: wherein the one or more operational parameters comprises the driving frequency.
However, Brosnan teaches: wherein the one or more operational parameters comprises the driving frequency (FIGS. 5 – 8; paragraphs [0045], [0046], [0048]; a drive frequency of a touchscreen controller 100 is adjusted reduce the impact of external noise).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 24 and 54, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to: perform a plurality of measurements of the phase information, each at a different driving frequency; and compare the plurality of measurements to an expected phase versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system.
However, Brosnan teaches: wherein the noise detection circuit is configured to: perform a plurality of measurements of the phase information, each at a different driving frequency (FIGS. 6, 8; paragraphs [0043], [0044]; amplitude of noise signals at different driving frequencies are shown in FIGS. 5 and 7.  These noise signals and their corresponding harmonics/phase based on a particular duty cycle [30 kHz for 50% duty cycle] are utilized to determine a drive frequency which would result in a reduction of the amplitude of noise); and
compare the plurality of measurements to an expected phase versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system (FIGS. 6, 8; paragraphs [0043], [0044], [0046], [0048]; as set forth above, amplitude of noise signals at different drive frequencies are shown in  FIGS. 6 and 8 where the external noise is excessive at a phase of 30 kHz from the initial drive frequency [17 kHz in FIG. 6 and 30 kHz in FIG. 8) when the duty cycle is 50%.  The external noise signals at these particular frequencies and their corresponding harmonics/phase [every 30 kHz] are detected in order for a drive frequency to be selected to minimize the external noise.  For example, when it is determined that undesired external noise is present at 15 kHz and every 30 kHz, including 105 kHz and 135 kHz, the touchscreen controller 100 may be driven at 120.5 kHz to minimize noise).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  
Regarding claims 25 and 55, Mani fails to explicitly disclose: wherein the noise detection circuit is configured to: perform a plurality of measurements of the amplitude information, each at a different driving frequency; and compare the plurality of measurements to an expected amplitude versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system.
However, Brosnan teaches: wherein the noise detection circuit is configured to: perform a plurality of measurements of the amplitude information, each at a different driving frequency (FIGS. 6, 8; paragraphs [0043], [0044]; amplitude of noise signals at different driving frequencies are shown in FIGS. 5 and 7.  These noise signals and their corresponding harmonics are utilized to determine a drive frequency which would result in a reduction of the amplitude of noise); and
compare the plurality of measurements to an expected amplitude versus frequency response of the resistive-inductive-capacitive sensor in order to determine the presence of external interference in the system (FIGS. 6, 8; paragraphs [0043], [0044], [0048]; as set forth above, amplitude of noise signals at different drive frequencies are shown in  FIGS. 6 and 8.  The amplitude of undesired noise signals are generally compared to a threshold to determine whether the amplitude is sufficiently small.  When applied to FIGS. 6 and 8, it is clear that excessive external noise is present at frequencies of 17 kHz and its harmonics every 30 kHz [FIG. 6] and 30 kHz and its harmonics every 60 kHz [FIG. 8]).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  

13.	Claims 29 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 1 and 31 above.
Regarding claims 29 and 59, Mani teaches: wherein the noise detection circuitry is configured to: collect a plurality of samples of an output of the measurement circuit (FIG. 2; paragraphs [0090], [0091]; a model of the effects of the display signals on the touch sensors may be calculated and calibrated by taking samples of interference on the sensor electrodes 260 in the presence of one or more gate select signals, subpixel data signals, and emission control signals.  It is suggested that measurements of each of the listed signals impact on interference may be independently performed as part of the model calibration); and
compensate for the noise power due to the resistive-inductive-capacitive sensor and the measurement circuit to estimate the magnitude of the noise (FIG. 2; paragraphs [0090], [0091], [0114]; an overall amount of display interference [noise power] may be estimated in response to noise caused by gate select signals, subpixel data signals, and emission control signals, set forth above.  This estimated display interference may be compensated for by subtracting the magnitude of the estimated interference from the measured sensing signals from sensing electrodes 260).
Mani does not explicitly disclose: calculate a total noise power in the system based on the plurality of samples.
However, in constructing the model disclosed by Mani, it is clear to a person of ordinary skill in the art that it would be logical to measure the amount of interference that each of the gate select signals, subpixel data signals, and emission control signals causes.  Then, it is logical that the model would add these three noise magnitudes together to calculate an overall noise power caused by these signals.  By formulating the model in this way, the updates to the model can be based on changes in the effects on only one of these signals or on any number of these signals.
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to modify the known teachings of Mani to yield predictable results of independently measuring the interference caused by known sources of interference and combining these multiple measurements into an overall noise level for noise reduction.  Such a modification merely requires applying logic and reason in light of the explicit disclosure of Mani to provide an obvious alternative what is explicitly disclosed by Mani.

14.	Claims 30 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, as applied to claims 29 and 59 above, in further view of Brosnan.
Regarding claims 30 and 60, Mani fails to explicitly disclose: wherein the noise detection circuitry is configured to measure the output of the measurement circuit when the driver drives a zero signal to the resistive-inductive-capacitive sensor.
However, Brosnan teaches: wherein the noise detection circuitry is configured to measure the output of the measurement circuit when the driver drives a zero signal to the resistive-inductive-capacitive sensor (paragraph [0048]; undesired external noise signal can be detected when drive signals are not provided [zero signal] by the touchscreen controller 100 to the touchscreen 90).
It would have been obvious to a person of ordinary skill in the art before the filing of Applicant’s claimed invention to combine the known teachings of Mani and Brosnan to yield predictable results for at least the reasons set forth above with regard to claims 2 and 32.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626